People v Ortega (2017 NY Slip Op 01794)





People v Ortega


2017 NY Slip Op 01794


Decided on March 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2017

Sweeny, J.P., Mazzarelli, Moskowitz, Kahn, JJ.


3363 3102/10

[*1]The People of the State of New York,	SCI Respondent,
v Hiram Ortega, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia Trupp and Mark Bulliet of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Robert McIver of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ethan Greenberg, J. at plea; Raymond L. Bruce, J. at sentencing), rendered December 10, 2015, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender, to a term of three years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing, and otherwise affirmed.
The court should have granted defense counsel's request for a 24-hour adjournment to review the presentence report, which had not been provided in advance of the sentencing date (see  CPL 390.50[2][a]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 9, 2017
CLERK